Citation Nr: 1026325	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.

2.  Entitlement to an effective date earlier than November 16, 
2005 for service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2000 to December 
2000 and from January 2003 to April 2004, with additional reserve 
service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for rectal bleeding and a 
November 2006 rating decision that granted service connection for 
PTSD with an evaluation of 30 percent effective November 16, 
2005.

This appeal was previously before the Board and the Board 
remanded the claim in July 2009 to schedule the Veteran for a 
Travel Board hearing.  A hearing was scheduled for May 10, 2010; 
however the Veteran failed to attend.  The Veterans Law Judge 
scheduled to conduct the hearing determined that good cause to 
reschedule it was not shown. 

The issue of entitlement to an increased evaluation for PTSD was 
raised by the Veteran's representative in June 2010, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran currently suffers 
from any underlying disability associated with rectal bleeding.

2.  The Veteran was discharged from active duty in April 2004.

3.  VA first received the Veteran's claim for disability 
compensation benefits based on PTSD on November 16, 2005.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for rectal 
bleeding have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303 (2009).

2.  An effective date prior to November 16, 2005 for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

With respect to the claim for service connection for rectal 
bleeding, in a June 2004 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A March 2006 letter also 
advised the Veteran of how the VA determines a disability rating 
and assigns an effective date, and the type of evidence which 
impacts such.  The issue of entitlement to service connection for 
rectal bleeding was last readjudicated in June 2008.

With respect to the claim for an effective date earlier than 
November 16, 2005 for service connection for PTSD, in December 
2005 and May 2006 letters, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection for PTSD, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The issue of entitlement to an effective date 
earlier than November 16, 2005 for service connection for PTSD 
was last readjudicated in April 2007.  Regardless, in Dingess, 
the Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection for PTSD was granted was sufficient, VA's duty to 
notify with regards to the effective date issue has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, service personnel records, the reports of VA 
examinations, VA treatment reports, private treatment records, 
and statements and photographs submitted by the Veteran.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by attending VA examinations, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.	Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

After reviewing the evidence of record, the Board finds that 
service connection for rectal bleeding is not warranted.  While 
the evidence shows that the Veteran did have complaints and 
treatment for rectal bleeding during active service, the record 
fails to show the existence of any current underlying disability 
associated with rectal bleeding.

The service treatment records reveal that the Veteran had 
complaints of rectal bleeding during active service in July and 
August of 2003.  He was assessed with rectal bleeding and scant 
hematochezia and was noted to have been treated for a virus.  
However, during the March 2004 separation examination, although 
the Veteran reported a history of going to sick call for a virus 
and rectal bleeding, the examiner noted that there was no acute 
problem.

The record fails to establish that any currently diagnosed 
condition with regards to rectal bleeding exists.  In this 
regard, private treatment records show that in April 2004, the 
Veteran underwent a colonoscopy which showed that his ascending, 
transverse, and descending colon appeared normal except for a few 
scattered diverticula that did not appear otherwise abnormal.  

VA outpatient treatment records show that the Veteran had no 
complaints of rectal bleeding in August 2004 and the problem was 
noted to be resolved.

The Veteran was provided with a VA general medical examination in 
October 2004, during which the claims file was reviewed.  The 
Veteran reported that he was in Iraq for one year, and his rectal 
bleeding began in May 2003 and lasted about two to three months.  
He denied any rectal pain and said that he had not had a 
recurrence of rectal bleeding since leaving Iraq in March 2004.  
He indicated that he underwent upper and lower endoscopies by his 
private physician earlier in 2004 and that those two studies were 
completely negative.  Upon physical examination, the anorectal 
evaluation was completely unremarkable and there was no evidence 
of any fissures, rectal bleeding, or hemorrhoids.  With regards 
to diagnosis, the examining physician said that the Veteran had 
no clinical evidence at that time to warrant any diagnosis of an 
acute or chronic rectal disorder or any residuals thereof.  
However, the examiner said that the Veteran's history is quite 
typical for a previous anal fissure that occurred while he was in 
active service, and was most likely due to hard stools, but it 
had not recurred since his returning from Iraq.

Additional private treatment records from February and March 2005 
reveal that the Veteran reported a history of occasional rectal 
bleeding which was not consistent and had stopped occurring by 
March 2005.  VA treatment records show that he denied having 
melena or hematochezia in January 2006.

The Veteran underwent another VA rectum and anus examination in 
July 2006, during which the claims file was reviewed.  The 
Veteran reported that since 2004, he had experienced problems 
again with some bloody streaks on the toilet paper, but no pain.  
He endorsed some occasional seepage and said that he sometimes 
gets irritated at that time.  Upon physical examination, the 
rectal area skin and visible mucosa were unremarkable.  No 
irritations or fissures were noted.  No masses were palpable and 
no problems with sphincter or muscle control were noted.  There 
were no hemorrhoids or hemorrhoidal tags noted.  The examiner 
found no leakage despite the subjective statement of the Veteran.  
The rectal and anus area revealed no abnormality or scarring.  
The examiner stated that he could find no evidence of bleeding at 
that time with extensive examination of the rectal area and 
rectal vault.  The assessment was of intermittent rectal bleeding 
with subjective reports of fecal leakage but none noted upon 
examination.  There were no chronic abnormalities noted at that 
time.

The Board notes that VA treatment records reveal that in December 
2007, the Veteran reported that he had experienced rectal 
bleeding which he developed in Iraq and that had persisted to 
that time, and he said that he was having some small amounts of 
blood showing in his underwear.  The Veteran had a positive 
result on a hemoccult test at that time and a diagnosis of rectal 
bleeding was rendered.  However, no clinical findings were made 
with regards to an underlying condition.  The Veteran was 
instructed to follow up with his primary care provider.  However, 
a primary care note shows that in January 2008, the Veteran 
denied having any new bowel symptoms at that time.

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  When the competent 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection for that disability. See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection 
for rectal bleeding must be denied because the first essential 
criterion for a grant of service connection, evidence of a 
current disability upon which to predicate a grant of service 
connection, has not been met.  The Board has considered the 
Veteran's reports of ongoing intermittent rectal bleeding.  
However, the Board notes that complaints of rectal bleeding, 
alone, without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability for which service 
connection can be granted.  Moreover, it appears that any 
incident of rectal bleeding in December 2007 was resolved without 
residual disability.

Although he is competent to state his symptoms, the Veteran is 
not, as a layperson, qualified to render a medical diagnosis 
concerning any disability associated with rectal bleeding, as the 
disability at issue requires medical expertise to diagnose and 
evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, as a layman the Veteran is not 
competent to provide a probative medical opinion as to whether 
any current rectal bleeding he may have constitutes a disability 
which may form the basis for service connection.  In any event, 
the medical evidence of record does not support the existence of 
such a disability.

In summary, the Board finds that a current underlying disability 
associated with rectal bleeding has not been shown by the 
competent evidence of record.  Accordingly, service connection is 
not warranted for rectal bleeding.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


 II.	Earlier Effective Date 

The general rule with regard to the effective date to be assigned 
for an award based on an original claim for VA benefits is that 
the effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a) (West 2002).  
However, if the claim for service connection is received within 
one year of the Veteran's discharge from service, the effective 
date of an award of service connection will be the day following 
discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(2009).  See also Wright v. Gober, 10 Vet. 
App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to 
those awards of disability compensation actually based on a claim 
filed within one year after the veteran's separation").  
Otherwise, the effective date will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2009); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2009).

The Veteran contends that the effective date for the grant of 
service connection for PTSD should be April 20, 2004.  

In the present case, the Board finds that the evidence is against 
the Veteran's claim for an effective date prior to November 16, 
2005 for the grant of service connection for PTSD.  Service 
personnel records show that the Veteran was discharged from 
active service on April 26, 2004.  VA first received his claim 
for disability compensation based on PTSD in a VA Form 9 on 
November 16, 2005, more than one year after his discharge.  No 
document which may be construed as a claim for service connection 
for PTSD was received by VA prior to that date.  

In this regard, nowhere on the Veterans Application for 
Compensation and/or Pension (VA Form 21-526) received in April 
2004, did the Veteran mention PTSD or any psychiatric disorder.  
Moreover, while private medical evidence of record received in 
May and October 2005 mentioned that the Veteran suffered from 
psychiatric problems such as depression and a personality 
disorder, the mere presence of medical evidence in the record 
does not establish an intent on the part of the Veteran to claim 
service connection for PTSD.  Brannon v. West, 12 Vet. App. 32, 
35, (1998); see also 38 C.F.R. § 3.155(a) (2009).

The evidence of record clearly shows that VA first received the 
Veteran's claim for compensation benefits based on PTSD on 
November 16, 2005, over one year after his discharge from active 
service.  There is, therefore, simply no basis for the assignment 
of an earlier effective date.  See 38 U.S.C.A. § 5110(a) & (b)(1) 
(West 2002) & 38 C.F.R. § 3.400(b)(2)(2009).  The Veteran's 
earlier effective date claim must be denied.


ORDER

Entitlement to service connection for rectal bleeding is denied.

An effective date earlier than November 16, 2005 for the grant of 
service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


